Citation Nr: 1809447	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-28 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide agent exposure.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension.

5.  Whether new and material evidence has been received to reopen the claim for right lower extremity peripheral neuropathy and, if so, whether service connection is warranted.

6.  Whether new and material evidence has been received to reopen the claim for left lower extremity peripheral neuropathy and, if so, whether service connection is warranted.

7.  Whether new and material evidence has been received to reopen the claim for amputation of the left leg below the knee and, if so, whether service connection is warranted.

8.  Whether new and material evidence has been received to reopen the claim for right upper extremity peripheral neuropathy and, if so, whether service connection is warranted.

9.  Whether new and material evidence has been received to reopen the claim for left upper extremity peripheral neuropathy and, if so, whether service connection is warranted.

10.  Entitlement to service connection for coronary artery disease with congestive heart failure and an automatic implantable cardioverter-defibrillator placement.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from August 1966 to July 1968. He served in the Republic of Vietnam. The Veteran died in 2010 and the appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 2010 and November 2011 decisions of the St. Louis, Missouri and Seattle, Washington, Regional Offices (ROs). In October 2017, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the St. Louis, Missouri, RO. The hearing was solely on the issue of service connection for the cause of the Veteran's death. A hearing transcript is in the record.

The issues of service connection for type II diabetes mellitus, for hypertension, and for coronary artery disease with congestive heart failure and an automatic implantable cardioverter-defibrillator placement; an increased rating for PTSD; and whether new and material evidence has been received to reopen the claims for service connection for upper and lower left and right extremity peripheral neuropathy and for amputation of the left leg below the knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected PTSD contributed to his death.
CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C. §§ 1110, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a) (2017). 

Contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1). Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed. 38 C.F.R. § 3.312(c)(3). 

VA examination reports from October 1996, February 1999, October 2001, and January 2010, indicate that the Veteran had suicidal ideation for many years, had homicidal ideation, and had many other severe PTSD symptoms, including frequent nightmares, flashbacks, and hallucinations. At his February 1999 VA examination, he described how he would take his own life, if he ever did. At the appellant's October 2017 hearing, she stated that this was the exact manner in which the Veteran did take his life. At the hearing, she also described how, in the months leading up to the Veteran's death, he became even more isolated than he had previously been and had stopped keeping up with personal hygiene. She stated that, in the note left by the Veteran when he took his own life, he referred to his service in Vietnam. Given these facts, the Board finds that the Veteran's PTSD contributed to his cause of death and the appellant's claim is, therefore, granted.


ORDER

Service connection for the cause of the Veteran's death is granted.


REMAND

In December 2010, the appellant submitted an Application for Burial Benefits, VA Form 21-530. This constituted a request for substitution. The issues of service connection for type II diabetes mellitus, for hypertension, and for coronary artery disease with congestive heart failure and an automatic implantable cardioverter-defibrillator placement; an increased rating for PTSD; and whether new and material evidence has been received to reopen the claims for service connection for upper and lower left and right extremity peripheral neuropathy and for amputation of the left leg below the knee were all pending at the time of the Veteran's death. Although a rating decision had been issued in February 2010 on most of the issues, the time for submission of a notice of disagreement (NOD) had not yet expired at the time of the Veteran's death. Remand is necessary to make a determination as to whether the appellant is a proper substitute in the Veteran's claims pending at time of death and, if so, to her inform of her rights as a substitute and to afford her adequate time to submit an NOD.

In January 2012, the appellant submitted an NOD as to the issue of service connection for type II diabetes mellitus. If she is determined to be a proper substitute, a statement of the case (SOC) should be issued on that issue.

In November 2011, service connection for coronary artery disease with congestive heart failure and an automatic implantable cardioverter-defibrillator placement was granted for accrued benefits purposes only. If the appellant is substituted in the claim that was pending at the time of the Veteran's death, this issue should be readjudicated as a regular service connection claim.

Accordingly, the case is REMANDED for the following action:

1.  Make a determination as to whether the appellant is a proper substitute in the claims pending at the time of the Veteran's death. The appellant should be notified of the decision and, if she is substituted, informed of her rights as a substitute, including her right to a hearing on the pending issues and her right to submit additional evidence regarding any of the pending claims.

2.  If the appellant is substituted for the Veteran, send her a copy of the February 2010 rating decision and afford her adequate time to submit an NOD. She should be informed of the procedures for appealing and provided the necessary forms.

3.  If the appellant is substituted for the Veteran, issue her an SOC as to the issue of service connection for type II diabetes mellitus.

4.  If the appellant is substituted for the Veteran, readjudicate the issue of service connection for coronary artery disease with congestive heart failure and an automatic implantable cardioverter-defibrillator placement as a straight service connection claim (not for accrued benefits purposes only).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


